Title: From Benjamin Franklin to Joseph Banks, 21 August 1784
From: Franklin, Benjamin
To: Banks, Joseph


				
					Dear Sir,
					Passy, Augt. 21. 1784—
				
				I received your kind Letter of the 13th Instant,—acquainting me that the Royal Society have instructed you to present to me in their Name one of the Gold Medals they have struck in honour of Capt. Cook. I am extreamly sensible of this fresh Mark of their favourable Regard for me. They have always been very good to me, and I beg you would be pleased to offer them my thankful Acknowledgements.— If you have not already had an Opportunity of forwarding it, it may be given to my Grandson, who will have the honour of delivering this to your hands. He is a worthy good young Man, and as such I beg leave to recommend him to your Civilities. He returns hither in a few Weeks.—
				I am to thank you, too, for the Share you had in procuring his Majesty’s Orders for sending me a Copy of Capt. Cook’s Voyage, thro’ Lord Howe. I receiv’d it safe: but by Mistake in packing, the first Volume was omitted, and a Duplicate of the third Volume put into the Box instead of it. I immediately return’d one of the 3d Vols. to M. Pissot, who promis’d to procure me the first in exchange, but I have not yet receiv’d it. I inclose a Letter

to Lord Howe, expressing my thankful Acknowledgments for this very great Favour.
				I am glad to find that Experiments with the Baloons begin to be made in England. It is only by a Number of Trials that the Practice of Constructing, Filling, and Managing them can be perfected, so as to produce some Utility: You have now with you, I hear, some of the best Artists in that Way from this Country; and I make no doubt but yours will soon acquire their Skill, and improve upon it.
				We have been much amus’d here for some time past, with a pretended new Art of Healing by what is called Magnetisme Animale. The Professor of this Art has in a short Time made near twenty Thousand Louis d’ors by Teaching and Practising it. The King appointed a Number of Commissaries to enquire into it, and was pleased to request my Joining them as one of the Academy of Sciences. I send you a Copy of our Report not yet publish’d.—
				With sincere & great Esteem, I am, Dear Sir, Your most obedient & most obedient Servant
				
					B Franklin
				
				
					PS. The Report is now publish’d, and M. le Roy sends you one, so mine is omitted.—
					
					Be so good as to send the Transactions by my Grandson. The last I have is Part II. 1782.—
					
						Sir Joseph Banks, Bart.
					
				
			